Title: Extracts from the Gazette, 1735
From: Franklin, Benjamin
To: 



	[Advertisement] Any Township or Neighbourhood in the Country, wanting a School-Master, to teach Reading, Writing, or Arithmetick, may hear of one well qualified by enquiring of the Printer hereof. [January 9]


  
	  [Advertisement] By the Indulgence of the Honourable Col. Spotswood, Post-Master General, the Printer hereof is allow’d to send the Gazettes by the Post, Postage free, to all Parts of the Post-Road from Virginia to New England: So that all Gentlemen and others, living on the Post Roads, may have this Paper sent them by every Post, as usual before the late Obstruction. [January 23]


  
	  [Advertisement] A Quantity of Spanish Pistoles to be disposed of, enquire of the Printer hereof. [March 4]


  
	  Saturday Night last a House in Strawberry-Alley was broke open, and about 10 Pounds in Money, and some other odd Things taken out of a little Trunk that was lock’d up in a Chest: Three Servants belonging to different Masters being missing next day, were suspected of the Theft, and being taken at Byberry and brought to Town, they confess’d the Fact, and are now confin’d in Goal in order to a Tryal. One of them is a Lad about 18 Years of Age. The Money belong’d to some poor People, who had been some Years getting it together, in order to put themselves into some better Way of Business. [March 27]


  
	  Wednesday Night last a Fire broke out near the Prison, in a Smith’s Shop, which was presently consumed; together with another Smith’s Shop, and two Wheelwrights Shops, they being all of Wood. The Prison was in great Danger, as also a Row of Houses to the Westward of the Fire, one of which was considerably Damag’d; but by the extraordinary Diligence and Activity of the People, the Fire was at length suppress’d, with only the entire Loss of those four Shops. [April 10]


  
	  Thursday next a Commission of the Presbyterian Synod meet, to try the Reverend Mr. Hemphill, upon a Charge of Heterodoxy. [April 10]


  
	  We hear from Chester County, that last Week at a Vendue held there, a Man being unreasonably abusive to his Wife upon some trifling Occasion, the Women form’d themselves into a Court, and order’d him to be apprehended by their Officers and brought to Tryal: being found guilty he was condemn’d to be duck’d 3 times in a neighbouring Pond, and to have one half cut off, of his Hair and Beard (which it seems he wore at full length) and the Sentence was accordingly executed, to the great Diversion of the Spectators. [April 17]



[Advertisement] The Subscribers to the Library in Philadelphia are advertised, that Monday the 5th of May ensuing, at Two in the Afternoon, is the Time appointed for the Choice of Directors and a Treasurer for the succeeding Year, and for making the third annual Payment, at the House of John Roberts in High-Street.
Joseph Breintnal, Secr.
[April 24]

  
	  [Advertisement] Lately lost out of a Boat, between Bristol and Philadelphia, a large Portmantua covered with blue Cloth; and having within it sundry Holland Shirts, a Plad Night-Gown lin’d with blue Sattin, and other valuable Things. Whoever may have taken up the same, and shall forthwith deliver the Whole to the Printer hereof, shall receive a Reward of Five Pounds. [May 1]


  
	  Sunday last in the violent Thunder Storm about 7 in the Evening, a Boat with five Servant-Men overset about a Mile this side Gloucester, four of them held by the Boat and Masts for two Hours, till they drove against the Upper Part of this City, when their crying for Help was accidentally heard; the other a Servant belonging to Mr. Simon Edgel, was shook off by the Boat’s shifting, and drowned. [May 22]


  
	  [Advertisement] All Persons who are indebted to Henry Flower, late Postmaster of Pennsylvania, for Postage or otherwise, are desired to pay the same to him at the old Coffee-House in Philadelphia. [May 29]


  
	  To BE SOLD, By the Printer hereof, very good Chocolate at 4s. per Pound by the Dozen, and 4s. 6d. by the single Pound. [May 29]


  
	  Wednesday Morning died suddenly at Germantown Meeting, of an Apoplectic fit, Isaac Norris, of Fairhill, Esq; He had been many Years one of the Council, was often chosen a Representative in Assembly, had born several other Offices of Honour and Trust, and was esteemed one of the most considerable Men in the Province. [June 5]


  
Sunday last one Rachel Twells of this City died suddenly and the Coroner’s Inquest having sat on the Body brought in their Verdict, that by drinking too plentifully of Rum and other strong Liquors she came by her Death. ’Tis said she had drank sixteen Drams of Rum and two Mugs of strong Beer that Day. [June 19]
 


  
	  The Person that borrow’d B. Franklin’s Law-Book of this Province, is hereby desired to return it, he having forgot to whom he lent it. [July 24]


  
	  Sunday last the Rev. Mr. Hemphill, (who was lately suspended by the Commission of the Synod) preached twice to a very numerous Congregation, at the House where the Assembly used to meet. The first Edition of the Observations on the Proceedings against him being all sold, a Second Edition is in the Press and will speedily be published. [July 31]


  
	  [Advertisement] Very Good Coffee sold by the Printer hereof. [July 31]


  
	  Wednesday last arrived here two Frenchmen Deserters from Missisipi. They reckon they have travell’d 1500 Miles thro’ the Woods, subsisting only upon what they could kill by the Way. They were five in all, Soldiers, that deserted, but they parted at Albany, and some went towards Boston. They brought with them from Missisipi a Man that was half French half Indian: He had kill’d a Frenchman in a Quarrel, and was condemn’d to die; but they help’d him to break Prison, on condition of his guiding them to these Parts. They say they deserted because they were neither paid, fed, nor cloath’d; that there are but few People settled on that River, only here and there a Fort for Security of Trade; and that there are more Soldiers than other Inhabitants. [August 28]


  
	  Saturday last in the Morning, the Honourable John Penn, Esq; the eldest of our Proprietors, being attended by the principal Magistrates and Gentlemen of this City, &c. set out on his Journey for New-Castle, in order to embark on board Capt. Budden’s Ship, which lay there ready to receive him. And the next Day he set sail from thence for London. [September 25]


  
	  ††† This Paper Numb. 355, ends the sixth Year since we undertook printing the Gazette. Those who are indebted for more than a Year, are desired to make Payment. [September 25]



  
	  Thursday last being the Anniversary of His Majesty’s Birth Day, the same was solemnly observed here. An elegant Entertainment was made by our Honourable Proprietor, for the Principal Gentlemen, Merchants, &c. of this City, at which all the Loyal Healths were drank under the Discharge of Cannon, and the Day concluded with the usual Demonstrations of Joy. [November 6]


  
	  [Advertisement] On Wednesday Night the 19th Instant, Thieves broke into a House in this City, and stole some Paper Money, with a parcel of double worsted-flower’d Caps: Several Drops of Blood were found about the Drawer from whence the Money was taken, whence ’tis probable that the Money also may be bloodied. If such Money is offered to be passed, or such Caps to be sold, by any such suspicious Person, ’tis desired that Information may [be] given to the Printer hereof. [November 27]


  
Just Published. John Jerman’s and Poor Richard’s Almanacks, for the Year 1736.
Jacob Taylor’s, is now in the Press, and will speedily be published and sold by the Printer hereof. [December 4]


  
	  Just Publish’d. Cato’s Moral Distichs newly translated into English Verse. Very proper to be put into the Hands of young Persons, Sold by the Printer hereof. Price 1s. cover’d. [December 18]


  
Philadelphia: printed by B. Franklin, at the New-Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and book-binding is done reasonably, in the best Manner.

